Citation Nr: 0923067	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
low back strain prior to March 11, 2008.

2.	Entitlement to an evaluation in excess of 40 percent for 
low back strain as of March 11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1972 
to February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was brought before the Board in June 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  

According to 38 C.F.R. § 3.340(a) (2008), total disability 
will be considered to exist when the Veteran's service-
connected disability is of such severity to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Such disability may be temporary or 
permanent.  Id.  The Board concludes that the March 2008 VA 
examination report raises the issue of whether the Veteran is 
entitled to a total disability rating under 38 C.F.R. 
§ 3.340(a).  As this issue has not yet been adjudicated by 
the RO, it is REFERRED for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded in June 2008 in order to provide a VA examination.  
Specifically, an opinion was requested to address the 
Veteran's employability.  Furthermore, the Board notes the 
June 2008 remand instructed the AOJ to refer the Veteran's 
claim to the Under Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  Such referral 
was not accomplished on remand.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance. As such, another remand is unfortunately 
required.

Referral for extraschedular consideration is appropriate when 
the record presents an exception or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  In the present 
case, the record includes evidence, namely, the March 2008 VA 
examination report, which indicates that his back disability 
may cause "marked interference" with employment.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact, is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary of Benefits or the Director of VA's Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final note, the Veteran was scheduled for a VA 
examination on November 5, 2008.  However, he failed to 
appear for the scheduled examination.  The record indicates 
notice of the scheduled examination was mailed to the Veteran 
on October 30, 2008, and he was expected to received such 
notice on November 3, 2008, two days before the scheduled 
examination.  The Veteran's representative asserts that two 
days' notice of a pending examination violates VA's duty to 
notify and assist the Veteran in the development of his 
claim.  See generally 38 C.F.R. § 3.159 (2008).  As such, on 
remand, the Veteran should be provided a VA examination, with 
appropriate notice, in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected low back strain.  The 
Veteran should be provided sufficient 
notice prior to the examination date.  The 
claims file must be made available to the 
examiner for review, and the record should 
indicate such a review was accomplished.  
All indicated tests should be performed 
and the findings reported in detail.  All 
indicated tests should be performed and 
the findings reported in detail. Following 
a review of the record and an examination 
of the Veteran, the examiner should 
provide a response to all of the 
following:

a.	The examiner should provide specific 
findings as to the range of motion of 
the thoracolumbar spine. Any pain 
during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion. The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability. If 
observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees. The examiner should also 
state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's low back strain, including 
any associated neurological 
impairment or bladder, bowel, or 
sexual dysfunction.

c.	The examiner should offer an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's service- 
connected low back strain causes 
marked interference with his 
employment beyond that anticipated by 
a schedular evaluation of 40 percent 
or, in the alternative, renders him 
unable to follow a substantially 
gainful employment. Any opinion 
should be accompanied by an 
explanation regarding how the 
Veteran's service-connected low back 
strain causes marked interference 
with employment or an inability to 
follow a substantially gainful 
employment. If the examiner cannot 
determine whether the Veteran's low 
back strain causes marked 
interference with his employment 
beyond that anticipated by a 
schedular evaluation of 40 percent on 
a medical scientific basis, and 
without invoking processes relating 
to guesses or judgment based on mere 
conjecture, the examiner should 
clearly specify so in the report with 
an explanation as to why this is so.

2.	After completing the actions requested 
above, refer the Veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




